UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 Westinghouse Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of July 29, 2011, 12,300,826 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). Table of Contents TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 34 Item 6. Exhibits. 41 SIGNATURES 42 Exhibit Index 43 EX-31.1 Section 302 Certification of CEO EX-31.2 Section 302 Certification of CFO EX-32.1 Section 906 Certification of CEO EX-32.2 Section 906 Certification of CFO 1 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Westinghouse Solar, Inc. Condensed Consolidated Balance Sheets June 30, 2011 (unaudited) December31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash — Accounts receivable, net Other receivables Inventory, net Prepaid expenses and other current assets, net Assets of discontinued operations Assets held for sale – discontinued operations Total current assets Property and equipment, net Other assets, net Long term assets of discontinued operations Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued warranty Common stock warrant liability Credit facility — Capital lease obligations – current portion — Note payable – current portion Liabilities of discontinued operations Total current liabilities Capital lease obligations, less current portion — Long-term liabilities of discontinued operations Total liabilities Commitments, contingencies and subsequent events (Notes 17 and 18) Convertible redeemable preferred stock, $0.001 par value, 1,000,000 shares authorized; 3,590 and 0 shares issued and outstanding on June 30, 2011 and December 31, 2010, respectively — Stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 11,797,644 and 11,442,438 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively (Note 1) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities, convertible redeemable preferred stock and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 Table of Contents Westinghouse Solar, Inc. Condensed Consolidated Statements of Operations (Unaudited) ThreeMonthsEnded June 30, SixMonthsEnded June 30, Net revenue $ Cost of goods sold Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income (expense), net ) ) ) Adjustment to the fair value of common stock warrants Total other income (expense) Loss before provision for income taxes and discontinued operations ) Provision for income taxes — Net loss from continuing operations (Note 3) Income (loss) from discontinued operations, net of tax ) ) Net loss ) Preferred deemed dividend — — ) — Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss from continuing operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Net loss from discontinued operations per common and common equivalent share (basic and diluted) $ $ ) $ $ ) Net loss per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares used in computing loss per common share: (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Westinghouse Solar, Inc. Condensed Consolidated Statements of Changes in Convertible Redeemable Preferred Stock and Stockholders’ Equity (Unaudited) Convertible Redeemable Preferred Stock Common Stock Number ofShares Amount Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Equity BalanceatJanuary1, 2011 — $
